People v Singh (2017 NY Slip Op 08600)





People v Singh


2017 NY Slip Op 08600


Decided on December 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2017

Richter, J.P., Gische, Kern, Oing, JJ.


3501 1224/12

[*1]The People of the State of New York, Respondent,
vTulsie Singh, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Benjamin Wiener of counsel), for appellant.
Queens County District Attorney's Office, Kew Gardens (Jonathan Yi of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered September 25, 2015, convicting defendant, upon his plea of guilty, of attempted course of sexual conduct against a child in the second degree, and sentencing him to a term of 10 years' probation, unanimously affirmed.
The court properly denied defendant's motion to dismiss the indictment on the ground of preindictment delay (see People v Singer, 44 NY2d 241 [1978]; People v Taranovich, 37 NY2d 442, 445 [1975]). Based on the record regarding the unwillingness of the victim to testify before the grand jury, the People sufficiently explained the 4½-year delay between first detaining defendant and ultimately initiating the prosecution after the victim became able to testify. The evidence before the motion court established that the determination to delay the prosecution was made in good faith and not to gain a tactical advantage (see People v Vernace, 96 NY2d 886, 888 [2001]). We have considered and rejected defendant's remaining arguments on this issue.
Defendant's constitutional speedy trial claim regarding the delay between the indictment and the guilty plea is unreviewable because defendant has not provided the minutes of any of the relevant adjournments (see People v Olivo, 52 NY2d 309, 320 [1981]; People v Arroyo, 93 AD3d 608 [1st Dept 2012], lv denied 19 NY3d 957 [2012]). To the extent that the present record permits review, we find no violation of defendant's constitutional right to a speedy trial (see Taranovich, 37 NY2d at 445). Defendant has not established what portion of the delay was caused by the People, or that he was prejudiced by any delay.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 7, 2017
CLERK